DETAILED ACTION
As per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

In responding to this Office action, the applicant is requested to include specific references (figures, paragraphs, lines, etc.) to the drawings/specification of the present application and/or the cited prior arts that clearly support any amendments/arguments presented in the response, to facilitate consideration of the amendments/arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Amendment
Acknowledgment is made of applicant's Amendment, filed 06-03-2022. The changes and remarks disclosed therein have been considered.

Claim(s) 1, 3, 4, 6, 8-10, and 12 has/have been amended, and claim(s) 13-18 has/have been added by amendment. Therefore, claim(s) 1-18 remain(s) pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 10, 12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fugazza, US 20210050512 A1, in view of Choi, US 20180033826 A1.

As to claim 10, Fugazza discloses a resistance variable device (see Fugazza Fig 4), comprising: 
a first electrode (see Fugazza Fig 2 Ref 210); a second electrode (see Fugazza Fig 2 Ref 232); and a stack (see Fugazza Fig 2 Refs 205 and 240) arranged between the first electrode and the second electrode and including a resistance variable layer (see Fugazza Fig 2 Ref 205) and a chalcogen-containing layer (see Fugazza Fig 2 Ref 240), wherein
the chalcogen-containing layer which is a switch layer, contains at least one element C11 selected from the group consisting of Sc and Y (see Fugazza Paras [0031] and [0044]), at least one element C2 selected from the group consisting of C, Si, Ge, B, Al, Ga, and In (see Fugazza Para [0031]), and at least one element A selected from the group consisting of S, Se, and Te (see Fugazza Para [0031]).

Fugazza does not appear to explicitly disclose the resistance variable layer constitutes a magnetoresistive random access memory.

Choi discloses the resistance variable layer constitutes a magnetoresistive random access memory (see Choi Para [0079] and Fig 10 Ref 149).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that device, as disclosed by Fugazza, may implement a particular memory element, as disclosed by Choi. The inventions are well known variants of resistive memory devices, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is their Choi's attempt to implement spin-torque devices for applications requiring their properties (see Choi Paras [0077]-[0080]).

As to claim 12, Fugazza and Choi disclose the device according to claim 10, wherein the chalcogen-containing layer further contains N (see Fugazza Para [0031]).

As to claim 17, Fugazza and Choi disclose the device according to claim 10, wherein 
the chalcogen-containing layer has an amorphous structure (see Fugazza Para [0001]).

Claim(s) 1-3, 5, 6, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fugazza, US 20210050512 A1, in view of Choi, US 20180033826 A1, in further view of Fantini, US 20200066986 A1.

As to claim 1, Fugazza discloses a resistance variable device (see Fugazza Fig 4), comprising: 
a first electrode (see Fugazza Fig 2 Ref 210); a second electrode (see Fugazza Fig 2 Ref 232); and a stack (see Fugazza Fig 2 Refs 205 and 240) arranged between the first electrode and the second electrode and including a resistance variable layer (see Fugazza Fig 2 Ref 205) and a chalcogen-containing layer (see Fugazza Fig 2 Ref 240), wherein
the chalcogen-containing layer, which is a switch layer, contains a material having a composition represented by a general formula (see Fugazza Paras [0031] and [0044]): 
C1xC2yAz wherein C1 is at least one element selected from the group consisting of Sc, Y, Zr, and Hf (see Fugazza Para [0031]), C2 is at least one element selected from the group consisting of C, Si, Ge, B, Al, Ga, and In (see Fugazza Para [0031]), A is at least one element selected from the group consisting of S, Se, and Te (see Fugazza Para [0031]), and x, y, and z are numbers representing atomic fractions satisfying 0<x<1, 0<y<1, 0<z<1, and x+y+z=1 (see Fugazza Para [0031]; The disclosed GST-225 stoichiometry meets the recited limitations.), and when an oxidation number of the element C2 is set to b (Examiner takes notice of the oxidative state in chalcogen-containing materials and provides non-patent literature, NPL Zheng, as evidence, and notes that Fugazza discloses alloys which vary from stoichiometric GST-225, and thus a multiplicity of oxidative states are present within the alloys which satisfy the claimed relationship.), the atomic fraction x of the element C1 satisfies a relationship.

Fugazza does not appear to explicitly disclose the resistance variable layer constitutes a magnetoresistive random access memory.

Choi discloses the resistance variable layer constitutes a magnetoresistive random access memory (see Choi Para [0079] and Fig 10 Ref 149).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that device, as disclosed by Fugazza, may implement a particular memory element, as disclosed by Choi. The inventions are well known variants of resistive memory devices, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is their Choi's attempt to implement spin-torque devices for applications requiring their properties (see Choi Paras [0077]-[0080]).

Fugazza and Choi do not appear to explicitly disclose an oxidation number of the element C1 is set to a, and the atomic fraction x of the element C1 satisfies x≤(3−(3+b)×y−z)/(3+a).

Fantini discloses an oxidation number of the element C1 is set to a (see Fantini Para [0072]), and the atomic fraction x of the element C1 satisfies x≤(3−(3+b)×y−z)/(3+a) (see Fantini Para [0072], and see Fugazza Para [0031], and see NPL Zheng).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that device, as disclosed by Fugazza and Choi, may substitute chemically similar elements into a chemical compound, as disclosed by Fantini. The inventions are well known variants of resistive memory devices, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is their Fantini’s attempt to improve programming speeds (see Fantini Para [0072]).

As to claim 2, Fugazza, Choi, and Fantini disclose the device according to claim 1, wherein 
x in the general formula is 0.01 or more and 0.38 or less, y in the general formula is 0.1 or more, and z in the general formula is 0.1 or more (see Fugazza Para [0031]).

As to claim 3, Fugazza, Choi, and Fantini disclose the device according to claim 1, wherein 
the element C1 includes at least one of Sc or Y (see Fugazza Para [0031] and Fantini Para [0072]), and x in the general formula is 0.01 or more and 0.38 or less, y in the general formula is 0.1 or more, and z in the general formula is 0.1 or more (see Fugazza Para [0031]).

As to claim 5, Fugazza, Choi, and Fantini disclose the device according to claim 1, wherein 
the chalcogen-containing layer further contains N (see Fugazza Para [0031]).

As to claim 6, Fugazza, Choi, and Fantini disclose a resistance variable device (see Fugazza Fig 4), comprising: 
a first electrode (see Fugazza Fig 2 Ref 210); a second electrode (see Fugazza Fig 2 Ref 232); and a stack (see Fugazza Fig 2 Refs 205 and 240) arranged between the first electrode and the second electrode and including a resistance variable layer (see Fugazza Fig 2 Ref 205)  and a chalcogen-containing layer (see Fugazza Fig 2 Ref 240), wherein
the resistance variable layer constitutes a magnetoresistive random (see Choi Para [0079] and Fig 10 Ref 149), and 
the chalcogen-containing layer which is a switch layer, contains a material having a composition represented by a general formula (see Fugazza Paras [0031] and [0044]): 
C1xC2yAzNw wherein C1 is at least one element selected from the group consisting of Sc, Y, Zr, and Hf (see Fugazza Para [0031], and see Fantini Para [0072]), C2 is at least one element selected from the group consisting of C, Si, Ge, B, Al, Ga, and In (see Fugazza Para [0031]), A is at least one element selected from the group consisting of S, Se, and Te (see Fugazza Para [0031]), and x, y, z, and w are numbers representing atomic fractions satisfying 0<x<1, 0<y<1, 0<z<1, 0<w<1, and x+y+z+w=1 (see Fugazza Para [0031]; Nitrogen as a dopant has a very small atomic percentage.), and when an oxidation number of the element C1 is set to a (see Fugazza Para [0031], see Fantini Para [0072], and see NPL Zheng), and an oxidation number of the element C2 is set to b (see Fugazza Para [0031], and see NPL Zheng), the atomic fraction x of the element C1 satisfies x≤(3−(3+b)×y−z)/(3+a), and the atomic fraction w of N satisfies w≤(a−(a−b)×y−(a+2)×z)/(3+a) (see Fugazza Para [0031], see Fantini Para [0072], and see NPL Zheng). 

As to claim 13, Fugazza, Choi, and Fantini disclose the device according to claim 1, wherein the chalcogen-containing layer has an amorphous structure (see Fugazza Para [0001]).

As to claim 15, Fugazza, Choi, and Fantini disclose the device according to claim 6, wherein the chalcogen-containing layer has an amorphous structure (see Fugazza Para [0001]).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fugazza, US 20210050512 A1 and Choi, US 20180033826 A1, in view of Terada, US 20170294375 A1.

As to claim 11, Fugazza and Chou discloses the device according to claim 10, wherein the chalcogen-containing layer further contains at least one element C12 selected from a group.

Fugazza and Choi do not appear to explicitly disclose the group consisting of Zr and Hf.

Terada discloses the group consisting of Zr and Hf (see Terada Para [0127]).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that device, as disclosed by Fugazza and Choi, may substitute chemically similar elements into a chemical compound, as disclosed by Terada. The inventions are well known variants of resistive memory devices, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Terada’s attempt to better control resistive states (see Terada Para [0125]).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fugazza, US 20210050512 A1 and Choi, US 20180033826 A1, in view of Yen, US 20190165265 A1.

As to claim 18, Fugazza and Choi disclose the device according to claim 10, wherein 

the chalcogen-containing layer is configured to transit between a high-resistance state and a low-resistance state, and the chalcogen-containing layer has an amorphous structure in the high-resistance state (see Fugazza Para [0001]).

Fugazza and Choi do not appear to explicitly disclose an amorphous structure in both the high-resistance state and the low-resistance state

Yen discloses an amorphous structure in both the high-resistance state and the low-resistance state (see Yen Para [0049]).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that device, as disclosed by Fugazza and Choi, may implement particular thresholds for data state, as disclosed by Yen. The inventions are well known variants of resistive memory devices, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is their Yen's attempt control current (see Yen Para [0050]).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fugazza, US 20210050512 A1, Choi, US 20180033826 A1, and Fantini, US 20200066986 A1, in view of Terada, US 20170294375 A1.

As to claim 4, Fugazza, Choi, and Fantini disclose device according to claim 1, wherein 
the element C1 includes at least one of element, and x in the general formula is 0.01 or more and 0.32 or less, y in the general formula is 0.1 or more, and z in the general formula is 0.1 or more (see Fugazza Para [0031]).

Fugazza, Choi, and Fantini  do not appear to explicitly disclose the element C1 includes at least one of Zr or Hf

Terada discloses the element C1 includes at least one of Zr or Hf (see Terada Para [0127]).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that device, as disclosed by Fugazza, Choi, and Fantini, may substitute chemically similar elements into a chemical compound, as disclosed by Terada. The inventions are well known variants of resistive memory devices, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Terada’s attempt to better control resistive states (see Terada Para [0125]).

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fugazza, US 20210050512 A1, Choi, US 20180033826 A1,  and Fantini, US 20200066986 A1, in view of Wu, US 20210134361 A1.

As to claim 7, Fugazza, Choi, and Fantini disclose device according to claim 6, wherein 
x in the general formula is 0.01 or more and 0.38 or less, y in the general formula is 0.1 or more, and z in the general formula is 0.1 or more (see Fugazza Para [0031]).

Fugazza, Choi, and Fantini do not appear explicitly to disclose w in the general formula is 0.01 or more and 0.48 or less.

Wu discloses w in the general formula is 0.01 or more and 0.48 or less (see Wu Para [0021]).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that device, as disclosed by Fugazza, Choi, and Fantini, may include nitrogen in the chalcogen-containing layer, as disclosed by Wu. The inventions are well known variants of resistive memory devices, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Wu’s attempt to improve endurance (see Wu Para [0021]).

As to claim 8, Fugazza, Choi, Fantini, and Wu disclose device according to claim 6, wherein 
the element C1 includes at least one of Sc and Y (see Fugazza Para [0031], and see Fantini Para [0072]), and x in the general formula is 0.01 or more and 0,38 or less, y in the general formula is 0.1 or more, z in the general formula is 0.1 or more (see Fugazza Para [0031]), and w in the general formula is 0.01 or more and 0.43 or less (see Wu Para [0021]).

Claim(s) 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fugazza, US 20210050512 A1, Choi, US 20180033826 A1, and Fantini, US 20200066986 A1, in view of Yen, US 20190165265 A1.

As to claim 14, Fugazza, Choi, and Fantini disclose the device according to claim 1, wherein the chalcogen-containing layer is configured to transit between a high-resistance state and a low-resistance state, and the chalcogen-containing layer has an amorphous structure in the high-resistance state.

Fugazza, Choi, and Fantini do not appear to explicitly disclose an amorphous structure in both the high-resistance state and the low-resistance state

Yen discloses an amorphous structure in both the high-resistance state and the low-resistance state (see Yen Para [0049]).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that device, as disclosed by Fugazza, Choi, and Fantini, may implement particular thresholds for data state, as disclosed by Yen. The inventions are well known variants of resistive memory devices, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is their Yen's attempt control current (see Yen Para [0050]).

As to claim 16, Fugazza, Choi, and Fantini disclose the device according to claim 6, wherein the chalcogen-containing layer is configured to transit between a high-resistance state and a low-resistance state, and the chalcogen-containing layer has an amorphous structure in the high-resistance state.

Fugazza, Choi, and Fantini do not appear to explicitly disclose an amorphous structure in both the high-resistance state and the low-resistance state

Yen discloses an amorphous structure in both the high-resistance state and the low-resistance state (see Yen Para [0049]).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that device, as disclosed by Fugazza, Choi, and Fantini, may implement particular thresholds for data state, as disclosed by Yen. The inventions are well known variants of resistive memory devices, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is their Yen's attempt control current (see Yen Para [0050]).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fugazza, US 20210050512 A1, Choi, US 20180033826 A1,  and Fantini, US 20200066986 A1, in view of Terada, US 20170294375 A1, in further view of Wu, US 20210134361 A1.

As to claim 9, Fugazza, Choi, and Fantini the device according to claim 6, wherein 
the element C1 includes at least one element, and x in the general formula is 0.01 or more and 0.32 or less, y in the general formula is 0.1 or more, and z in the general formula is 0.1 or more.

Fugazza, Choi, and Fantini  do not appear to explicitly disclose the element C1 includes at least one of Zr and Hf

Terada discloses the element C1 includes at least one of Zr or Hf (see Terada Para [0127]).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that device, as disclosed by Fugazza, Choi,  and Fantini, may substitute chemically similar elements into a chemical compound, as disclosed by Terada. The inventions are well known variants of resistive memory devices, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Terada’s attempt to better control resistive states (see Terada Para [0125]).

Fugazza, Choi, Fantini, and Terada do not appear explicitly to disclose w in the general formula is 0.01 or more and 0.48 or less.

Wu discloses w in the general formula is 0.01 or more and 0.48 or less (see Wu Para [0021]).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that device, as disclosed by Fugazza, Choi, Fantini, and Terada, may include nitrogen in the chalcogen-containing layer, as disclosed by Wu. The inventions are well known variants of resistive memory devices, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Wu’s attempt to improve endurance (see Wu Para [0021]).

Response to Arguments
Applicant's arguments filed 06/03/2022 have been fully considered but they are not persuasive. 

New prior art has been provided which renders the amended claims obvious. It is impermissible for the examiner to limit the scope of the claims with language solely provided in the specification, and the arguments regarding the band gaps and transition temperatures of the claimed materials should be explicitly recited in the claims in order to be given their full patentable weight.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612. The examiner can normally be reached M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 – 07/07/2022